United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3572
                                    ___________

United States of America,                *
                                         *
                Appellee,                * Appeal from the United States
                                         * District Court for the
       v.                                * Western District of Missouri.
                                         *
John J. Jett,                            *      [UNPUBLISHED]
                                         *
                Appellant.               *
                                    ___________

                              Submitted: April 21, 2011
                                 Filed: April 22, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       John Jett pleaded guilty to being a felon in possession of a firearm in violation
of 18 U.S.C. §§ 922(g)(1) and 924(e). The district court1 concluded that he was an
armed career criminal, see 18 U.S.C. § 924(e)(1), and sentenced him to 188 months
in prison, the bottom of the Sentencing Guidelines range. On appeal, Jett’s counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967), and has moved to
withdraw. Jett has filed a pro se supplemental brief. After careful review, we affirm.



       1
      The HONORABLE RICHARD E. DORR, United States District Judge for the
Western District of Missouri.
        In the Anders brief, counsel argues that Jett’s eleven Missouri burglary
convictions for first- and second-degree burglary were not “violent felonies” for
purposes of armed-career-criminal status, and Jett argues the same. These convictions
qualify as violent felonies, however, as both the statute itself and our precedent make
clear. See 18 U.S.C. § 924(e)(2)(B); United States v. Bell, 445 F.3d 1086, 1090-91
(8th Cir. 2006). Further, after reviewing the record independently under Penson v.
Ohio, 488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal.
Accordingly, we affirm the district court’s judgment, and we grant counsel’s motion
to withdraw, subject to counsel informing Jett about procedures for seeking rehearing
or filing a petition for certiorari.
                          ______________________________




                                         -2-